Citation Nr: 0200275	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active duty before and during World War II.  
He was also a prisoner of war for more than 30 days during 
1942.  The appellant is the veteran's surviving spouse.

This case arose from an October 1999 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA), Regional Office (RO), which reopened 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death (see the 
January 1997 rating action) and found the claim to be not 
well grounded.  In February 2001, this case was remanded to 
the RO for the consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified at 38 U.S.C.A. § 5103(2001)).  In May 
2001, the appellant testified at a personal hearing at the 
RO; in June 2001, the hearing officer issued a decision which 
continued to deny entitlement to the benefit sought.

As noted above, the RO previously denied entitlement to 
service connection for the cause of the veteran's death in 
January 1997.  In October 1999, the RO issued a rating action 
which reopened the claim and denied entitlement to service 
connection on the basis that the claim was not well grounded.  
However, it is noted that the Board must make its own 
determination as to whether sufficient new and material 
evidence has been submitted to reopen a claim.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue is as 
characterized on the title page of this decision.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in January 1997; she was 
notified of this decision the following month.

2.  Evidence submitted since the January 1997 decision is 
relevant to and probative of the question of whether the 
veteran's death was related to his period of service, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's death was caused by, as noted on the death 
certificate, a cerebrovascular accident.

4.  Service connection was not in effect for any disability 
at the time of the veteran's death.

5.  The cerebrovascular accident responsible for the 
veteran's death was first manifested years after his 
separation from service.

6.  No disease or injury of service origin played any part in 
the veteran's death.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has been 
submitted.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2000).

2.  A cerebrovascular accident was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to service connection for the 
cause of the veteran's death

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the VCAA.  
These amendments altered the definition of what constitutes 
"new and material" evidence, see 38 C.F.R. § 3.156(a) 
(2001), as well as redefining the application of the duty to 
assist, see 38 C.F.R. § 3.159(c) (2001), and finding that 
medical examinations and opinions are required only after new 
and material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2001).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claim was 
filed in February 1999, the definition of "new and 
material" evidence effective at that time will be used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

A review of the evidence of file at the time of the January 
1997 denial of entitlement to service connection for the 
cause of the veteran's death included the service medical 
records and a statement from the veteran's treating 
physician, which indicated that he had been treated for 
beriberi and malaria on and off until his death.  The 
evidence submitted subsequent to the January 1997 rating 
action included lay statements concerning the veteran's ill 
heath in captivity, statements from the treating physician 
and the appellant's hearing testimony.

The evidence received after the January 1997 denial of the 
claim is clearly relevant to and probative of the question of 
whether the veteran's cause of death was related to his 
period of service.  Taking this evidence as credible, for the 
sole purpose of the claim to reopen, it is found that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


II.  Entitlement to service connection 
for the cause of the veteran's death

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the 
appellant has been afforded the opportunity to submit all 
relevant treatment records and testified at a personal 
hearing at the RO.  The VA's duty to notify the appellant of 
the evidence necessary to substantiate her claim has also 
been met.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  The RO 
informed her of the need for such evidence in the January 
2000 statement of the case and the July 2001 supplemental 
statement of the case, which also informed her of the newly 
enacted provisions of 38 U.S.C.A. § 5103 and 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

If a veteran is :  (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval or air service even 
though there is no record of such diseases during service.  
These diseases are avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residual of frostbite (if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  38 C.F.R. § 3.309(c) 
(2001).  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  See Note, 38 C.F.R. § 3.309(c) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Some of the basic facts are not in dispute.  According to the 
death certificate, the veteran died of a cerebrovascular 
accident.  Service connection was not in effect for any 
disorder at the time of his death.

The veteran's service medical records included physical 
examinations from October 1945 and February 1946.  These 
showed no complaints of or treatment for a cerebrovascular 
accident.  Processing affidavits from October 1945 and 
January 1946 showed no reports of illnesses or wounds.  These 
records showed that he was a prisoner of the Japanese from 
April 10 to July 31, 1942.

The veteran was admitted to a private facility in February 
1992 after complaining of black, tarry stools.  He was 
diagnosed with peptic ulcer disease and was discharged in 
weak condition.

The veteran's treating physician, P.C.B., stated in October 
1996 that all of his medical records had been destroyed in a 
flood in 1972.  However, he recalled that he had treated the 
veteran on and off since 1965 for complaints of beriberi and 
malaria.

A September 2000 statement from P.C.B., M.D., indicated that 
he had treated the veteran for a cerebrovascular accident for 
about 13 days prior to his death.  Another statement from 
this physician dated in February 2000 again noted his 
treatment for the veteran's August 1992 fatal cerebrovascular 
accident.  

A joint statement from two former service comrades was 
submitted in April 2001.  They both indicated that they had 
known the veteran during the time that he was incarcerated in 
the Japanese concentration camp and that he was very sickly 
and weak because of the poor diet.  It was commented that 
many died of malnutrition, malaria, dysentery, and beriberi 
swelling of the arms, legs and ankles.  

In May 2001, the appellant testified at a personal hearing at 
the RO.  She stated her belief that the veteran's cause of 
death was related to his experiences as a prisoner of war.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death is not warranted.  Initially, a 
cerebrovascular accident was not incurred in service, nor did 
it manifest until numerous years following his separation 
from service.  Nor is there any indication that the veteran 
died of one of those illnesses listed as related to time as a 
prisoner of war.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 1991); 38 C.F.R. § 3.307, 3.309 and 3.309(c) 
(2001).  The veteran's treating physician indicated that he 
had treated the veteran for beriberi and malaria residuals 
throughout his life.  However, it was never opined that these 
residuals played any role in his death, and the death 
certificate does not refer to them as contributing to death.  
Therefore, there is no indication that direct or presumptive 
service connection for the cause of the veteran's death is 
justified.  While the appellant has asserted that there is a 
connection between the veteran's death from a cerebrovascular 
accident and his period of service, she is not competent as a 
layperson to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, it is 
concluded that no disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause the veteran's death.  Therefore, it is 
found that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.




ORDER

New and material evidence having been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death, the claim is reopened.

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

